Exhibit 10.2

RESTRICTED STOCK AGREEMENT

Award Details:

         
Participant:
       
Number of Shares of Restricted Stock:
       
Performance Period:
       
Date of Grant:
       
Fair Market Value (at close of business on Date of Grant):
  $    
 
       

Agreement:

This Restricted Stock Agreement (the “Agreement”) is entered into effective as
of the Date of Grant between the Participant and The St. Joe Company, a Florida
corporation (the “Company”), pursuant to the Company’s 2009 Equity Incentive
Plan (the “Plan”).

WHEREAS, the Company desires to grant, and the Participant desires to receive,
an Award of Restricted Stock pursuant and subject to the terms and conditions of
the Plan and this Agreement (the “Award”).

NOW, THEREFORE, the Participant and the Company hereby agree as follows:

1. The Plan, Award Details and Defined Terms. The provisions of the Plan and the
Award Details listed above are incorporated into this Agreement by reference.
Capitalized terms used but not defined in this Agreement or the Award Details
set forth above shall have the meanings ascribed to them in the Plan.

2. Grant of Restricted Stock. As of the Date of Grant, the Company hereby grants
to the Participant the number of shares of Restricted Stock set forth in the
Award Details above (the “Restricted Stock”), subject to the terms and
conditions of the Plan and this Agreement.

3. Vesting and Forfeiture of Restricted Stock. The Restricted Stock shall vest,
or shall be forfeited, in whole or in part, as provided on Exhibit A attached
hereto.

4. Restrictions on Transfer of Restricted Stock. None of the Restricted Stock
shall be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the Participant, other than upon the Participant’s death to a
beneficiary in accordance with the Plan or by will or the laws of descent and
distribution. Participant agrees not to sell, transfer, pledge, assign or
otherwise alienate or hypothecate any shares of Common Stock acquired upon the
vesting of the Restricted Stock if applicable laws or Company policies prohibit
any such action.

5. Delivery of Title to Shares. Subject to any governing rules or regulations,
the Company shall deliver any shares of Common Stock acquired in connection with
the vesting of the Restricted Stock to or for the benefit of the Participant
either (a) by delivering to the Participant evidence of book entry shares of
Common Stock credited to the account of the Participant, or (b) by depositing
such shares of Common Stock for the benefit of the Participant with a broker
designated by the Company. The Company shall not be required to issue stock
certificates for any shares of Common Stock acquired in connection with the
vesting of the Restricted Stock.

6. Rights of a Shareholder. The Participant shall have all of the rights of a
shareholder of the Company with respect to the shares of Restricted Stock,
including the right to vote the shares and receive dividends and other
distributions with respect thereto.

7. Administration by the Committee. The Plan, this Agreement and the Restricted
Stock shall be subject to such administrative procedures and rules as the
Committee shall adopt. Decisions of the Committee on all matters relating to the
Plan, this Agreement and the Restricted Stock shall be in the Committee’s sole
discretion and shall be conclusive and binding on all parties.

8. Compliance with Law and Regulations. The Plan, this Agreement and the
Restricted Stock shall be subject to all applicable federal and state laws,
rules, and regulations and to such approvals by any government or regulatory
agency as may be required. The Company shall have no liability to deliver any
shares in connection with the Award or make any other distribution of the
benefits under the Award unless such delivery or distribution would comply with
all applicable state, federal and foreign laws (including, without limitation
and if applicable, the requirements of the Securities Act of 1933), and any
applicable requirements of any securities exchange or similar entity and under
any blue sky or other securities laws. As a condition precedent to the issuance
of shares of Common Stock in connection with an Award, the Company may require
the Participant to take any reasonable action to meet such requirements.

9. Company Policies. Participant agrees that he or she has read and will comply
with the Company’s Insider Trading Policy as described in its Code of Conduct. A
copy of the Code of Conduct is available by contacting the Company’s Human
Resources Department or by accessing the Human Resources section of the
Company’s intranet.

10. Adjustments. If any change in corporate capitalization (such as a stock
split, reverse stock split, stock dividend, combination or reclassification of
shares, or any other similar transaction; or a recapitalization, repurchase,
rights offering, reorganization, merger, consolidation, combination, exchange of
shares, spin-off, spin-out or other distribution of assets to shareholders or
other similar corporate transaction or event) results in the outstanding shares
of Common Stock, or any securities exchanged therefor or received in their
place, being exchanged for a different number or class of shares or other
securities of the Company, or for shares of stock or other securities of any
other corporation (or new, different or additional shares or other securities of
the Company or of any other corporation being received by the holders of
outstanding shares of Common Stock), or a material change in the value of the
outstanding shares of Common Stock as a result of the change, transaction or
distribution, then the Committee shall make equitable adjustments, as it
determines are necessary and appropriate to prevent the enlargement or dilution
of benefits intended to be made available under the Award.

11. Tax Matters.

(a) Participant shall be liable for any and all taxes, including withholding
taxes, arising out of this Award or the vesting of Restricted Stock hereunder.
The Company shall have the right to deduct from any and all payments made in
connection with the Award, or to require the Participant, through payroll
withholding, cash payment or otherwise, to make adequate provision for, the
federal, state, local and foreign taxes, if any, required by law to be withheld
by the Company with respect to the Award or the shares acquired pursuant
thereto. The Company shall have no obligation to deliver shares of Common Stock
issuable to the Participant upon the vesting of the Restricted Stock until the
Company’s tax withholding obligations have been satisfied by the Participant.

(b) The Company shall have the right, but not the obligation, to deduct from the
shares of Common Stock issuable to the Participant upon the vesting of the
Restricted Stock, or to accept from the Participant the tender of, a number of
whole shares of Common Stock having a Fair Market Value equal to all or any part
of the tax withholding obligations of the Company. The Fair Market Value of any
shares of Common Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the minimum amount of tax required to be withheld
with respect to the transaction.

(c) Participant acknowledges that, at his or her option, Participant (i) shall
be entitled to make an election permitted under section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), to include in gross income in the
taxable year in which the Restricted Stock is granted, the Fair Market Value of
such shares on the Date of Grant, notwithstanding that such shares may be
subject to a substantial risk of forfeiture within the meaning of the Code, or
(ii) may elect to include in gross income the Fair Market Value of the
Restricted Stock as of the date on which such restriction lapses. The
Participant agrees to give the Company’s Human Resources Department prompt
written notice of any election made by such Participant under Code
Section 83(b).

12. No Implied Rights. Nothing in the Plan or this Agreement shall confer upon
the Participant any right to continue in the employ of the Company or any
Subsidiary, or interfere in any way with the right of the Company or any
Subsidiary to terminate the Participant’s employment relationship at any time.

13. Governing Law. To the extent not preempted by federal law, this Agreement
shall be construed in accordance with and governed by the laws of the State of
Florida, without giving effect to any choice of law provisions.

14. Participant’s Access to the Plan. Participant may obtain a copy of the Plan
by contacting the Company’s Human Resources Department or by accessing the Human
Resources section of the Company’s intranet.

15. Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement between Participant and the Company regarding this
Award. Participant acknowledges that any other agreement, statement,
understanding or promise with respect to the Award, whether oral or in writing,
not contained in this Agreement or the Plan shall not be valid or binding. Any
modification of or amendment to this Agreement shall be effective only if it is
in writing and signed by both parties, except as otherwise provided in
Article 13 of the Plan.

IN WITNESS WHEREOF, the Company and Participant have caused this Agreement to be
duly executed on the dates set forth below.

PARTICIPANT

     
Participant Signature
Date       

THE ST. JOE COMPANY

By:       
Rusty Bozman
Vice President — Corporate Development and Human Resources

Date       

1

EXHIBIT A

VESTING OF RESTRICTED STOCK



1.   Vesting of Restricted Stock.

The number of shares of Restricted Stock that shall vest under this Agreement
shall be based upon the following Performance Measure: the Company’s Total
Shareholder Return as compared to the Total Shareholder Returns of the Company’s
Peer Groups during the Performance Period, as further described below. Upon
(i) the expiration of the Performance Period, and (ii) the Committee’s
determination and certification of the extent to which the Performance Goal has
been achieved, the Participant shall become vested in the number of shares of
Restricted Stock that corresponds to the level of achievement of the Performance
Goal set forth below that is certified by the Committee. Such determination and
certification shall occur no later than sixty (60) days after the conclusion of
the Performance Period. If the Participant’s employment terminates prior to the
end of the Performance Period, all shares of Restricted Stock shall
automatically be forfeited as of the date of the Participant’s termination of
employment; provided, however, that the Participant may be eligible to receive a
cash payment as described in Section 2 below.

Determination of Peer Groups:

The “Peer Groups” used for purposes of this Exhibit A shall be those companies
included in each of (1) a custom peer group consisting of the companies set
forth on Exhibit B (the “Custom Real Estate Group”) and (2) the S&P 500 Index
(the “S&P 500 Group”), on the first day of the Performance Period, subject to
change as described below. The Custom Real Estate Group shall be weighted as 60%
of the final vesting calculation described below, and the S&P 500 Group shall be
weighted as 40% of the final vesting calculation described below.

If a company in a Peer Group experiences a bankruptcy event during the
Performance Period, the company will remain in the Peer Group and its stock
price will continue to be tracked for purposes of the Total Shareholder Return
calculation. If the company is subsequently acquired or goes private, the
provisions below will apply. If the company liquidates, the company will remain
in the Peer Group and its Ending Stock Price will be reduced to zero.

If a company in a Peer Group is acquired by another company in the same Peer
Group, the acquired company will be removed from the Peer Group and the
surviving company will remain in the Peer Group.

If a company in a Peer Group is acquired by a company not in the same Peer
Group, the acquired company will remain in the Peer Group, and its Ending Stock
Price will be equal to the value per share of the consideration paid to the
shareholders of the acquired company in the transaction. The surviving company
in such transaction will not be added to the Peer Group.

If a company in a Peer Group ceases to be a public company due to a going
private transaction, the company will remain in the Peer Group, and its Ending
Stock Price shall be equal to the value per share of the consideration paid to
the shareholders of the target company in the transaction.

Changes in the S&P 500 Index and the Custom Real Estate Group during the
Performance Period will not affect the Peer Groups, except as described above.

Calculation of Total Shareholder Return:

“Total Shareholder Return” for the Company and each company in the Peer Groups
shall include dividends paid and shall be determined as follows:

Total Shareholder Return = (Change in Stock Price + Dividends Paid) / Beginning
Stock Price

“Beginning Stock Price” shall mean the average closing sale price of one
(1) share of common stock for the ten (10) trading days immediately prior to the
first day of the Performance Period. The Beginning Stock Price shall be
appropriately adjusted to reflect any stock splits, reverse stock splits or
stock dividends during the Performance Period. Such closing sale prices shall be
as reported on the New York Stock Exchange, such other national securities
exchange, or as reported by an applicable automated quotation system, the OTC
Bulletin Board, or otherwise, as applicable.

“Change in Stock Price” shall mean the difference between the Ending Stock Price
and the Beginning Stock Price.

“Dividends Paid” shall mean the total of all cash and in-kind dividends paid on
one (1) share of stock during the Performance Period.

“Ending Stock Price” shall mean the average closing sale price of one (1) share
of common stock for the ten (10) trading days immediately prior to the last day
of the Performance Period, except as otherwise provided under “Determination of
Peer Groups” above. Such closing sale prices shall be as reported on the New
York Stock Exchange, such other national securities exchange, or as reported by
an applicable automated quotation system, the OTC Bulletin Board, or otherwise,
as applicable.

“Performance Period” shall mean the period commencing on       , and ending on
     .

Calculation of Weighted Average Percentile Rank:

Following the Total Shareholder Return determination for the Company and the
companies in each Peer Group, the “Company Rank” for each Peer Group shall be
determined by listing each company in each Peer Group (including the Company)
from highest Total Shareholder Return to lowest Total Shareholder Return and
counting up to the Company from the company with the lowest Total Shareholder
Return.

The Company’s separate “Percentile Rank” for each Peer Group shall then be
determined as follows:

Percentile Rank for each Peer Group = Company Rank in each Peer Group / Total
Number of companies in each Peer Group including the Company

The Company’s “Weighted Average Percentile Rank” shall then be calculated as the
sum of (i) the Company’s Percentile Rank in the Custom Real Estate Group
multiplied by 60%, and (ii) the Company’s Percentile Rank in the S&P 500 Group
multiplied by 40%. For example, at the conclusion of the Performance Period, if
the Company’s Percentile Rank in the Custom Real Estate Group were 65%, and the
Company’s Percentile Rank in the S&P 500 Group were 50%, the Company’s Weighted
Average Percentile Rank would be calculated as follows: [(.65 x .60) + (.50 x
.40)] x 100 = 59%.

Calculation of Number of Vested Shares of Restricted Stock:

The percent of shares of Restricted Stock that vest shall then be determined
based on the following chart:

         
Company’s Weighted Average Percentile Rank
  Percent of Shares of

 
  Restricted Stock to Vest

 
       
75th and above
  100 %
70th
  90 %
65th
  80 %
60th
  70 %
55th
  60 %
50th
  50 %
45th
  42.5 %
40th
  35 %
35th
  27.5 %
30th
  20 %
25th
  12.5 %
Below 25th
  0 %
 
   



Interpolation shall be used to determine the percent of shares of Restricted
Stock that vest in the event the Company’s Weighted Average Percentile Rank does
not fall directly on one of the ranks listed in the above chart. Once the
percent of shares of Restricted Stock to vest has been determined, the percent
shall be multiplied by the number of shares of Restricted Stock awarded to
determine the actual number of shares of Restricted Stock that vest, rounded to
the next highest whole share. All shares of Restricted Stock that do not vest in
accordance with this Exhibit A shall be automatically forfeited.

2. Termination Provisions.

(a) Generally. The Restricted Stock awarded under this Agreement shall vest only
if the Participant’s employment with the Company is continuous (as defined
below) through the end of the Performance Period.

(b) Death, Disability or Retirement. If prior to the end of the Performance
Period, a Participant ceases to be an Employee due to death, Disability or
Retirement, all Restricted Stock awarded under this Agreement shall be forfeited
immediately. Notwithstanding the foregoing, however, a Participant subject to
any of the foregoing events shall be eligible to receive a cash payment based on
the Fair Market Value of a pro rata portion of their shares of Restricted Stock
that would have vested at the end of the Performance Period, which payment, if
any, shall be made after the conclusion of the Performance Period. The
determination of a cash payment, if any, made by the Committee pursuant to this
Section 2(b) shall be made at the same time as the vesting determination shall
be made for Participants who remained employed by the Company through the last
day of the Performance Period. The cash payment, if any, shall be determined by
multiplying the number of shares of Restricted Stock that would have vested had
the Participant remained employed through the last day of the Performance Period
by a fraction, the numerator of which is equal to the number of days of the
Performance Period that the Participant was employed by the Company, and the
denominator of which is the number of days in the Performance Period, multiplied
by the closing price of a share of Company Common Stock on the date that the
vesting determination is made by the Committee. Any cash payment shall be paid
by the Company within thirty (30) days following the Committee’s vesting
determination.

(1) For purposes of this Exhibit A, “Retirement” shall mean (i) a voluntary
termination of employment with the Company and all Subsidiaries by the
Participant after the Participant has completed five (5) years of continuous
service and attainment of age 55, or (ii) as otherwise determined by the
Committee. A Participant shall not be “retired” for purposes of this definition
if the Participant performs, or plans to perform, services (as an employee,
independent contractor or in another capacity) on a substantially full-time
basis (as determined by the Committee) for any third party.

(2) A Participant’s service remains “continuous” for purposes of vesting under
this Exhibit A even if the Participant goes on military leave, sick leave, or
another bona fide leave of absence, if the leave was approved by the Company in
writing and if continued crediting of service is required by the terms of the
leave or by applicable law. However, the Participant must return to active work
promptly, for a substantial period of time, upon the termination of such
approved leave, or an interruption of service will be deemed to have occurred as
of the date such leave began.

(c) Other Termination of Employment. If prior to the end of the Performance
Period, the Participant ceases to be an Employee for any reason other than
death, Disability or Retirement, the shares of Restricted Stock that are not
vested on the date of such termination shall be forfeited immediately upon such
termination without any payment to the Participant.

(d) Change in Control. In the event of a Change in Control of the Company, the
shares of Restricted Stock that are not vested shall become fully vested
immediately prior to the Change in Control. If prior to a Change in Control
occurring during the Performance Period, a Participant ceases to be an Employee
due to death, Disability or Retirement, the Participant shall be eligible to
receive a cash payment under this Section 2(d) in an amount determined by
multiplying the total number of shares of Restricted Stock (prior to forfeiture
pursuant to Section 2(b) above) by a fraction, the numerator of which is equal
to the number of days of the Performance Period that the Participant was an
Employee, and the denominator of which is the number of days in the Performance
Period, multiplied by the closing price of a share of Company Common Stock on
the date of the Change in Control, or if the Company ceases to be a publicly
traded company as a result of the Change in Control, the amount of the
consideration paid for each share of outstanding Common Stock of the Company in
connection with the Change in Control. Any cash payment shall be paid by the
Company or its successor within thirty (30) days following the date of the
Change in Control. If a cash payment is made to the Participant pursuant to this
Section 2(d), the Participant shall not receive a cash payment pursuant to
Section 2(b).

(e) Section 409A Compliance. Notwithstanding any provision to the contrary in
this Agreement, with respect to a Participant who ceases to be an Employee prior
to the end of the Performance Period on account of either Disability or
Retirement, and thereafter becomes entitled to a payment under Sections 2(b) or
2(d) of this Exhibit A, if such Participant was a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code as of the date of the
termination of such Participant’s employment, then any cash amounts payable
under Section 2(b) or 2(d) shall be paid instead to the Participant on the later
of (x) the date on which a cash payment, if any, would otherwise be paid to the
Participant pursuant to the terms of Section 2(b) or 2(d), and (y) the date
which is six months following the Participant’s date of termination, and not
before. Furthermore, notwithstanding any provision to the contrary in this
Agreement, with respect to a Participant who, prior to the end of the
Performance Period, ceases to be an Employee due to death, Disability or
Retirement, and thereafter a Change in Control occurs, the Participant shall not
be eligible to receive any cash payment pursuant to Section 2(d) if the Change
in Control does not also qualify as a change in the ownership or effective
control of a corporation or a change in the ownership of a substantial portion
of the assets of a corporation for purposes of Section 409A(a)(2)(A)(v) of the
Code and the applicable Treasury regulations under that section. If, pursuant to
the preceding sentence, a Change in Control occurs but fails to qualify as a
Qualifying Change of Control, the terms of this Agreement shall remain in effect
after the date of such Change in Control, and the Participant shall remain
eligible for a cash payment at the end of the Performance Period pursuant to
Section 2(b) or upon a subsequent Change in Control that also qualifies as a
Qualifying Change of Control pursuant to Section 2(d), in each case subject to
and in accordance with the terms and conditions of this Agreement.

2

EXHIBIT B

CUSTOM REAL ESTATE GROUP

      Name   Ticker Symbol
AMB Property Corporation
  AMB
Developers Diversified Realty Corporation
  DDR
Duke Realty Corporation
  DRE
Highwoods Properties, Inc.
  HIW
Jones Lang LaSalle Incorporated
  JLL
Kimco Realty Corporation
  KIM
The Macerich Company
  MAC
MDC Holdings Inc.
  MDC
NVR, Inc.
  NVR
Plum Creek Timber Company, Inc.
  PCL
Regency Centers Corporation
  REG
Rayonier Inc.
  RYN
Toll Brothers Inc.
  TOL
WP Carey & Co. LLC
  WPC

3